ClabksoN, J.
I concur in the able and clearly written opinion of Mr. Justice Schenclc. The unfortunate separation between husband and wife, who have children and the custody, care, maintenance and education is a much perplexed problem of the courts.
Soloman, the wisest man, had to decide between two women, over the custody of a child and was able to do so with much wisdom. When parents separate and can’t agree as to the custody, care, maintenance and education of their children, this matter is frequently brought into the courts to determine, as in the present case. The findings of fact in the courts below are ordinarily conclusive on this Court and rightly so. *781Tbe court below sees those most vitally interested, examines the evidence and is in a better position to render justice on all the facts.
In the present case, the court below heard 43 affidavits on behalf of plaintiff, and 48 on behalf of defendant, conferred privately with the two boys whom the father and mother were contending over. In the judgment of the court below is the following: “Whereupon, upon a full and careful consideration of the pleadings, affidavits and evidence introduced, the oral arguments of counsel and the briefs filed for both the plaintiff and the defendant, it is therefore, considered, ordered, adjudged and decreed by the court that the custody, care, maintenance and the education of the said Kenneth Tyner and Hugh Tyner be, and they are hereby awarded to their father, Dr. O. Y. Tyner, subject, however, to the right of their mother, Mrs. 0. Y. Tyner, to visit said children wherever they may be within the State of North Carolina, and wherever she may desire, within said State, and to that end, it is adjudged, decreed, and ordered that she shall have the right of ingress, egress and regress to the home or place of abode of the defendant, Dr. 0. Y. Tyner, wherever the same and said children may be, from time to time. That said minor children shall likewise be privileged, and it is hereby adjudged that they shall have the right from time to time to visit their said mother, Mrs. C. Y. Tyner, in the home of the said Mrs. C. Y. Tyner, or such other place as she, the said Mrs. C. Y. Tyner, may reside within the State of North Carolina, provided however, and it is so adjudged that the said Mrs. 0. Y. Tyner shall not at any time be permitted to carry said children, or either of them, at any time they may visit her or otherwise, out of the State of North Carolina or beyond the jurisdiction of its courts. That at all times the rights of the plaintiff, Mrs. C. Y. Tyner, to visit the said children and to have them visit her as aforesaid, shall be subject to the superior rights of their father, Dr. 0. Y. Tyner, to the custody of said children as provided and adjudged in this order and decree.”
Judge Alley, a most human judge, who heard this case in the court below, in his judgment, says that “over a period of several days and nights, made a careful study of the pleadings filed in said cause and a large number of affidavits filed in said cause by both parties. That the cause was argued at length by several counsels representing both the plaintiff and defendant; that after reading and studying the pleadings and affidavits, and after considering arguments of counsel, the court took said minor children into his room at the hotel in private conference, when and where he discussed with said children their attitude toward both of their said parents, and after a full consideration of the pleadings, affidavits and arguments of counsel.”
*782The court below found-tbe facts — this was in its sound discretion and conclusive on this Court. In the conclusion of law, I think they are bottomed on the well settled opinions of this Court.